 
Exhibit 10.1


CREDIT FACILITY NOTE


   Up to $500,000
Rochester, New York


May 7, 2008


FOR VALUE RECEIVED, on the Maturity Date (as defined below) and as permitted
herein, DOCUMENT SECURITY SYSTEMS, INC., a corporation formed under the laws of
the State of New York (the “Borrower”), with offices at First Federal Plaza, 28
East Main Street, Suite 1525, Rochester, New York 14614, promises to pay to the
order of TAIKO III CORP., a New York corporation (the “Lender”) at Lender’s
offices or at such other place as the Lender may designate in writing, the
principal sum of the principal amount of loans (the “Loans”) outstanding
hereunder, as conclusively evidenced on Schedule 1 attached hereto plus all
accrued and unpaid interest on May 6, 2009 (the “Maturity Date”).


1.   INTEREST; PREPAYMENT.


(a)  Interest shall accrue on the unpaid principal amount hereof, computed on
the basis of the actual number of days elapsed in a 360-day year, at a rate per
annum which shall be equal to six percent (6.0%) per annum. All payments,
including insufficient payments, shall be credited, regardless of their
designation by Borrower, first to collection expenses due hereunder, then to
interest due and payable but not yet paid, and the remainder, if any, to
principal. All payments by Borrower or any endorser of this Note on account of
principal, interest or fees hereunder shall be made in lawful money of the
United States of America, in immediately available funds.


(b) The outstanding principal amount due and payable under this Note, at any
time, may be prepaid by the Borrower, in whole but not in part, at the option of
the Borrower, subject to the following provisions. In the event that the
Borrower desires to prepay this Note, it shall provide the Lender with prior
written notice of such prepayment and shall within five (5) days after providing
such notice pay to the Lender: (i) the entire principal amount then outstanding;
(ii) all interest accrued thereon to such date of prepayment; and (iii) the
amount of additional interest that would have accrued and been payable had such
outstanding principal amount remained outstanding until the Maturity Date. Upon
Lender’s receipt of the entire prepayment amount, this Note shall be cancelled
and of no further force or effect.


(c) In the event that the Borrower or any of its subsidiaries or other
affiliates, at any time this Note is outstanding, closes on financing, whether
debt, equity, or otherwise, in which the Borrower raises gross proceeds in an
aggregate amount of at least $2,000,000, the Lender, by providing notice, in
writing (the “Prepayment Demand Notice”), to the Borrower, may demand that the
Borrower prepay all, but not less than all of the outstanding principal amount
and all interest accrued thereon. The Lender’s right to demand such prepayment
hereunder may be exercised by Lender’s providing the Prepayment Demand Notice to
the Borrower at any time within fifteen (15) days after the date that the
Borrower provides notice to the Lender that it has closed on the applicable
financing. Upon Lender’s receipt of the outstanding principal amount and all
accrued interest through and until the date of prepayment, this Note shall be
cancelled and of no further force or effect. The Lender’s failure to exercise
its rights hereunder with respect to any applicable financing, shall not be
deemed to be a waiver of its right to exercise such rights with respect to
future financings. Notwithstanding the foregoing, the provisions of this
Paragraph 1(c) shall not apply to any financing transaction which is pending on
the date of this Note.
 

--------------------------------------------------------------------------------


 
2.   CREDIT FACILITY. The principal amount of the Loans available under this
credit facility, in the aggregate, shall not exceed Five Hundred Thousand
Dollars ($500,000). In the event that Borrower at any time desires to draw down
on this credit facility it may request that Lender provide additional Loans by
providing written notice, in the form of Exhibit A annexed hereto (the “Loan
Notice”) to Lender not less than two (2) business days prior to the date for
provision of such Loans. The funds provided to Borrower, with respect to each
such Loan provided pursuant to this credit facility shall be used by Borrower
only for the purposes specifically provided in the Loan Notice which have been
approved by Lender (the “Permitted Uses”). In the event that Lender has not
pre-approved, in writing, the use of funds pursuant to this credit facility for
any purpose set forth in a Loan Notice, then Borrower’s right to draw down a
Loan for such purpose shall be subject to Lender’s approval, which may be
withheld for any reason or no reason. Lender is hereby authorized by Borrower to
enter and record on Schedule 1 attached hereto the amount of each Loan made
under this credit facility and each payment of principal thereon without any
further authorization on the part of Borrower or any endorser of this Note. The
entry of a Loan on said schedule shall be prima facie and presumptive evidence
of the entered Loan and its conditions. Lender's failure to make an entry,
however, shall not limit or otherwise affect the obligations of Borrower or any
endorser or guarantor of this Note.


3.   REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender
that:


(a) Borrower is a corporation duly incorporated, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation, has the
corporate power and authority to own its assets and to transact the business in
which it is now engaged or proposes to be engaged, is duly qualified as a
foreign corporation and is in good standing under the laws of each other
jurisdiction in which such qualification is required, except where the failure
to so qualify or be in good standing would not have a material adverse effect on
the assets, liabilities, financial condition or results of operations of the
Borrower (a “Material Adverse Effect”).


(b) Borrower has full power and authority to execute and deliver this Note, the
Registration Rights Agreement in the form annexed hereto as Exhibit B (the
“Registration Rights Agreement”) and any other agreements entered into between
Borrower and Lender in connection with the Loans contemplated hereunder
(collectively, the “Loan Documents”) and to incur the obligations provided for
herein and therein, all of which have been duly authorized by all proper and
necessary corporate action. No consent or approval of stockholders or of any
governmental or administrative authority, instrumentality, or agency is required
as a condition to the validity of this Note or any of the other Loan Documents.
 
2

--------------------------------------------------------------------------------


 
(c) This Note and the and the other Loan Documents are each legal, valid, and
contain binding obligations of Borrower enforceable against Borrower in
accordance with each of their terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium or other similar laws relating to creditors'
rights generally and except that the availability of equitable remedies,
including specific performance, is subject to the discretion of the court before
which any proceeding therefor may be brought.


(d) The execution, delivery and performance of this Note and the other Loan
Documents by Borrower does not (i) violate any of the provisions of Borrower’s
Certificate of Incorporation or by-laws or any judgment, decree, order or award
of any court, governmental body or arbitrator or any applicable law, rule or
regulation applicable to Borrower or (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing Borrower’s debt or
otherwise) or other understanding to which Borrower is a party or by which any
property or asset of Borrower is bound or affected other than the Fagenson
Credit Agreement (as defined below) and the White Credit Agreement (as defined
below). No consent (including, without limitation, from shareholders or
creditors of Borrower) is required for Borrower to enter into and perform its
obligations hereunder other than from the Fagenson Credit Agreement and the
White Credit Agreement. For purposes hereof, the “Fagenson Credit Agreement”
shall mean that certain Credit Agreement, dated January 4, 2008, between
Borrower and Fagenson & Co., Inc. and the “White Credit Agreement” shall mean
that certain Credit Agreement, dated January 4, 2008, between Borrower and
Patrick White.


(e) SEC Reports; Financial Statements. Borrower has made available to Lender, or
such is available on the Securities and Exchange Commission’s (“SEC”) EDGAR
database, a true and complete copy of each statement, report, registration
statement (with the prospectus in the form filed pursuant to Rule 424(b) of the
Securities Act of 1933, as amended (the “Securities Act”)), definitive proxy
statement, and other filings filed with the SEC by Borrower (collectively, the
“SEC Reports”). Borrower has timely filed all forms, statements and documents
required to be filed by it with the SEC and is current in its reporting
requirements under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as of the date hereof. All documents required to be filed as
exhibits to the SEC Reports have been so filed, and all material contracts so
filed as exhibits are in full force and effect, except those that have expired
in accordance with their terms, and Borrower is not in material default
thereunder. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Exchange Act and the Securities
Act and none of the SEC Reports contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading, except to the extent corrected by
subsequently filed SEC Reports.  The consolidated financial statements of
Borrower and its subsidiaries, including the notes thereto, included in the SEC
Reports (the “Financial Statements”) were complete and correct in all material
respects as of their respective dates, complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto as of their respective dates,
and have been prepared in accordance with generally accepted accounting
principles (“GAAP”) applied on a basis consistent throughout the periods
indicated and consistent with each other (except as may be indicated in the
notes thereto or, in the case of unaudited statements included in Quarterly
Reports on Form 10-Q, as permitted by Form 10-Q). The Financial Statements
fairly present the financial condition and operating results of Borrower at the
dates and during the periods indicated therein (subject, in the case of
unaudited statements, to normal, recurring year-end adjustments).
 
3

--------------------------------------------------------------------------------


 
(f) Capitalization. The authorized capital stock of Borrower and the number of
shares of each class and series of capital stock of Borrower issued and
outstanding is as reported in the most recently filed SEC Report.


(g)  Absence of Certain Changes.  Since December 31, 2007 (the “Balance Sheet
Date”), the Borrower and its subsidiaries have conducted their respective
businesses in the ordinary course consistent with past practice and there has
not occurred: (i) any change, event or condition (whether or not covered by
insurance) that has resulted in, or is reasonably likely to result in, or to the
best of the Borrower’s knowledge any event beyond the Borrower’s control that is
reasonably likely to result in, a Material Adverse Effect to Borrower (ii) any
acquisition, sale or transfer of any material asset of the Borrower or any of
its subsidiaries other than in the ordinary course of business and consistent
with past practice; (iii) any change in accounting methods or practices
(including any change in depreciation or amortization policies or rates) by
Borrower or any revaluation by Borrower of any of its assets or the assets of
any of its subsidiaries; (iv) any declaration, setting aside, or payment of a
dividend or other distribution with respect to the shares of its capital stock,
or any direct or indirect redemption, purchase or other acquisition by Borrower
of any shares of its capital stock; or (v) any material contract entered into by
Borrower or any of its subsidiaries, other than in the ordinary course of
business, or any amendment or termination of, or default under, any material
agreement to which Borrower or any of its subsidiaries is a party or by which it
is bound other than as reported in the SEC Reports. None of the Borrower nor any
of its subsidiaries has agreed, since the Balance Sheet Date, to do any of the
things described in the preceding clauses (i) through (v).
 
(h)  Absence of Undisclosed Liabilities. None of the Borrower nor any of its
subsidiaries has any material obligations or liabilities of any nature (matured
or unmatured, fixed or contingent) other than (i) those set forth or adequately
provided for in the Financial Statements as of the Balance Sheet Date (the
“Balance Sheet”), (ii) those incurred in the ordinary course of business and not
required to be set forth in the Balance Sheet under GAAP, (iii) those incurred
in the ordinary course of business since the Balance Sheet date and not
reasonably likely to have a Material Adverse Effect on the Borrower, (iv) those
incurred in connection with this Note and/or any of the other Loan Documents;
and (v) those incurred pursuant to the Fagenson Credit Agreement and the White
Credit Agreement.


(i)  Compliance with Legal Requirements. Borrower and each of its subsidiaries
is in compliance with all applicable material federal, state, local, municipal,
foreign, international, multinational or other laws, statutes, constitutions,
principles of common law, resolutions, ordinances, codes, edicts, decrees,
rules, regulations, rulings or requirements issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any governmental body (“Legal Requirements”), except where the failure to do
so would not have a Material Adverse Effect. None of Borrower nor any of its
subsidiaries has received any notice or other communication from any person or
entity regarding any actual or possible violation of, or failure to comply with,
any Legal Requirement, except where such actual or possible violation would not
have a Material Adverse Effect. Borrower and/or its subsidiaries, as applicable,
have obtained all material permits, certificates and licenses required by any
Legal Requirement for the conduct of its respective business and the ownership
of its respective assets. None of Borrower nor any of its subsidiaries is in
violation of any such permit, certificate or license, and no Legal Proceedings
(defined hereafter) are pending or, to the knowledge of Borrower, threatened to
revoke or limit any such permit, certificate or license, except where the
failure to do so would have a Material Adverse Effect.
 
4

--------------------------------------------------------------------------------


 
(j)  Legal Proceedings. Except as disclosed in the SEC Reports, there is no
pending or threatened action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other governmental body or any arbitrator or arbitration panel (collectively,
“Legal Proceedings”), and to the Borrower’s knowledge, no person or entity has
threatened to commence any Legal Proceeding, that (i) involves or affects
Borrower, any of its subsidiaries, or any of their respective assets owned or
used by any of them, or (ii) that challenges the provisions of the Loans
contemplated hereunder or any of the other transactions contemplated by the Loan
Documents, except where any of the foregoing would not have a Material Adverse
Effect. There is no writ, decree, permanent injunction, order or similar action
in which Borrower or any of its subsidiaries is named or to which any of the
assets of Borrower or any of its subsidiaries are subject.
 
(k)  Registration Rights. Except as disclosed in the SEC Reports, no person or
entity has any right to cause Borrower to effect the registration under the
Securities Act of any securities of Borrower.
 
4.   EVENTS OF DEFAULT.


(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


(i)  Any default in the payment of the principal and accrued interest on this
Note when such payment becomes due and payable, under the terms of this Note,
and such default shall not have been remedied in full within five (5) business
days after the date on which notice of such failure or breach shall have been
delivered;


(ii)  Borrower shall fail to observe or perform any other material obligation or
shall breach any material term or provision of this Note or any of the other
Loan Documents and such failure or breach shall not have been remedied within
five (5) business days after the date on which notice of such failure or breach
shall have been delivered;
 
5

--------------------------------------------------------------------------------


 
(iii)  Borrower shall commence, or there shall be commenced against Borrower or
any subsidiary of Borrower a case under any applicable bankruptcy or insolvency
laws as now or hereafter in effect or any successor thereto, or Borrower or any
subsidiary commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
Borrower or any subsidiary, or there is commenced against Borrower or any
subsidiary any such bankruptcy, insolvency or other proceeding which remains
undismissed for a period of 60 days; or Borrower or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Borrower or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Borrower or any subsidiary makes a general assignment for the benefit
of creditors; or Borrower or any subsidiary shall fail to pay, or shall state
that it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or Borrower or any subsidiary shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or Borrower or any subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by Borrower or any
subsidiary for the purpose of effecting any of the foregoing;


(iv)  Borrower or any subsidiary shall default in any of its respective
obligations in excess of $50,000 under any other note or any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of Borrower or any subsidiary, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable and such default
shall not have been remedied in full within the applicable cure periods
provided;


(v) Borrower (A) shall be a party to any Change of Control Transaction (as
defined below) or (B) shall agree to sell or dispose all or in excess of 40% of
its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction). “Change of Control Transaction”
means the occurrence of any of: (A) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of Borrower, by contract or otherwise)
of in excess of 40% of the voting securities of Borrower, (B) a replacement at
one time or over time of more than one-half of the members of Borrower's board
of directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), (C) the merger of
Borrower with or into another entity that is not wholly-owned by Borrower or the
consolidation or sale of 40% or more of the assets of Borrower in one or a
series of related transactions, or (D) the execution by Borrower of an agreement
to which Borrower is a party or by which it is bound, providing for any of the
events set forth in (A), (B) or (C) immediately preceding;
 
6

--------------------------------------------------------------------------------


 
(vi) Any funds advanced by Lender to the Borrower pursuant to a Loan under this
credit facility are used by the Borrower for any purpose other than a Permitted
Use, without the express written consent of Lender.


(b) Acceleration upon and Event of Default. If any Event of Default occurs, the
full principal amount of this Note shall become, at Lender’s election,
immediately due and payable in cash. The Lender need not provide and Borrower
hereby waives any presentment, demand, protest or other notice of any kind, and
Lender may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Such declaration may be rescinded and annulled by
Lender at any time prior to payment hereunder. No such rescission or annulment
shall affect any subsequent Event of Default or impair any right consequent
thereon.


(c) Right to Convert upon Default; Registration Rights.


(i) Upon an Event of Default, Lender shall have the right, in its sole and
absolute discretion, at any time within sixty (60) days after the occurrence of
such Event of Default (the “Conversion Election Period”) to convert (a
“Conversion”) all or any portion of the outstanding principal amount of this
Note and all accrued interest thereon (collectively, the “Convertible Amount”)
into such number of shares of Borrower’s common stock, par value $.02 per share
(the “Conversion Shares”) determined as provided in paragraph (ii) below.


(ii) In the event that Lender desires to effect a Conversion pursuant to the
provisions of this Section 4(c), Lender shall deliver written notice to
Borrower, in the form of Exhibit C annexed hereto (the “Conversion Notice”),
which Conversion Notice shall include, among other information, the Convertible
Amount. The number of Conversion Shares issuable to Lender shall be equal to the
quotient obtained by dividing the Convertible Amount by the Conversion Price.
For the purposes hereof the “Conversion Price” shall be equal to sixty-seven
percent (67%) of the average closing price of the Common Stock, as reported on
the American Stock Exchange or any other exchange or quotation system on which
the Common Stock is then traded or quoted, for the ten (10) consecutive trading
days prior to the date of the Conversion Notice; provided, however, that the
Conversion Price shall not be less than Two Dollars ($2.00) nor more than Five
Dollars ($5.00). In the event that on the date of the Conversion Notice the
Common Stock is not traded on a national securities exchange, quoted on any of
the Nasdaq markets or on the OTC Bulletin Board, or the market value is not
otherwise readily determinable, then the Conversion Price shall be determined in
good faith by Borrower’s board of directors based on a value equal to
sixty-seven percent (67%) of fair market value; provided, however, that the
Conversion Price shall not be less than Two Dollars ($2.00) nor more than Five
Dollars ($5.00). A certificate for the Conversion Shares shall be delivered to
Lender promptly after delivery of the Conversion Notice by Lender and any other
documents that are reasonably requested by Borrower.
 
7

--------------------------------------------------------------------------------


 
(iii) Any portion of the outstanding principal amount and/or accrued interest
thereon that is not converted by Lender to Conversion Shares, pursuant to the
provisions of this Section 4(c), shall continue to be due and payable to Lender,
and Lender shall have all rights and remedies available to it for the collection
of such unpaid amounts.


(iv) The Conversion Shares shall be entitled such registration rights as set
forth in the Registration Rights Agreement.


5.   Negative Covenants.  So long as any portion of this Note is outstanding,
unless Borrower has obtained Lender’s prior written consent, Borrower will not
and will not permit any of its subsidiaries to directly or indirectly:


(a)  other than Permitted Indebtedness (defined hereafter), enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;


(b) other than Permitted Liens (defined hereafter), enter into, create, incur,
assume or suffer to exist any liens of any kind, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;


(c) amend its certificate of incorporation, bylaws so as to materially adversely
affect any rights of Lender;


(d) repay, repurchase or offer to repay, repurchase or otherwise acquire any of
its own securities;


(e) repay, repurchase or offer to repay, repurchase or otherwise acquire any
indebtedness, other than regularly scheduled interest payments as such terms are
in effect as of the date of issuance of this Note (the “Note Issuance Date”);
provided, however, that no regularly scheduled principal and interest payments
may be made if, at the time such payment is due or is otherwise made or after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing;


(f) pay cash dividends or distributions on any equity securities of Borrower; or


(g) enter into any agreement with respect to any of the foregoing.


“Permitted Indebtedness” shall mean (i) any indebtedness existing on the Note
Issuance Date as disclosed in the SEC Reports or otherwise disclosed in Schedule
2 annexed hereto, including indebtedness incurred pursuant to the Fagenson
Credit Agreement and the White Credit Agreement; (ii) any debt financing that is
used to acquire, directly or indirectly, substantially all of the capital stock
or assets of an unrelated entity via purchase, merger, reverse merger or by any
other means; and (iii) any indebtedness incurred in the ordinary course of the
Borrower’s business.
 
8

--------------------------------------------------------------------------------


 
“Permitted Lien” shall mean the individual and collective reference to the
following: (i) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of
Borrower) have been established in accordance with GAAP; (ii) liens imposed by
law which were incurred in the ordinary course of business, such as carriers’,
warehousemen’s and mechanics’ liens, statutory landlords’ liens, and other
similar liens arising in the ordinary course of business, and (x) which do not
individually or in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of Borrower and its consolidated subsidiaries or (y) which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or asset subject to
such lien; (iii) liens created in connection with any indebtedness described in
clause (ii) of the definition of Permitted Indebtedness above; and (iv) liens
created in connection with the indebtedness incurred by the Borrower pursuant to
the credit facilities provided under the Fagenson Credit Agreement and the White
Credit Agreement.
 
6.   MISCELLANEOUS


(a) Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its rules on
conflicts of laws.


(b) Attorneys Fees and Expenses. In the event that Lender is required to enforce
any of its rights under this Note, Borrower shall pay all expenses incurred by
Lender in connection therewith including, without limitation, the payment of
reasonable attorneys’ fees.


(c) Notices, etc. All notices and other communications provided for under this
Note shall be in writing and mailed or transmitted or delivered, if to Borrower,
at Borrower's address indicated in the preamble hereto and if to Lender, at its
then current principal place of business, or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 6(c). Except as
otherwise provided in this Note, all such notices and communications shall be
effective (i) on receipt if delivered by hand; (ii) one (1) business day after
delivered to a nationally recognized overnight carrier; or (iii) three (3)
business days following deposit, postage fully paid, in the mails by certified
mail.


(d)  No Waiver. No failure or delay on the part of Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.
 
9

--------------------------------------------------------------------------------


 
(e) Amendments. No amendment, modification, or waiver of any provision of this
Note nor consent to any departure by Borrower therefrom shall be effective
unless the same shall be in writing and signed by Lender and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


(f) Successors and Assigns. This Note shall be binding upon Borrower and its
heirs, legal representatives, successors and permitted assigns and the terms
hereof shall inure to the benefit of Lender and its successors and assigns,
including subsequent holders hereof. Lender may assign this Note in its sole and
absolute discretion, and the assignee will thereby assume the status of Lender
pursuant to this Note and all rights and obligations thereof. Borrower may not
assign its rights or obligations under this Note without the prior written
consent of Lender, which consent may be withheld for any reason or no reason in
the Lender’s sole and absolute discretion.


(g) Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.


(h) Entire Agreement. This Note, along with the other Loan Documents, set forth
the entire agreement of Borrower and Lender with respect to the terms contained
herein and may be modified only by a written instrument executed by Borrower and
Lender.
 
(i) Headings. The headings herein are for convenience only and shall not limit
or define the meaning of the provisions of this Note.


(j) Waiver of Right to Trial by Jury. BORROWER HEREBY IRREVOCABLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM,
WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, IN ANY MANNER CONNECTED WITH
THIS NOTE OR ANY TRANSACTIONS HEREUNDER.
 
10

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, Borrower and Lender have caused this Note to be executed and
delivered as of the day and year and at the place first above written.



       
BORROWER:
 
DOCUMENT SECURITY SYSTEMS, INC.
 
   
   
    By:   /s/ Patrick White   

--------------------------------------------------------------------------------

Name: Patrick White   Title: Chief Executive Officer 


       
LENDER:
 
TAIKO III CORP.
 
   
   
    By:   /s/ Robert T. Girards   

--------------------------------------------------------------------------------

Name: Robert T. Girards   Title: President 




11

--------------------------------------------------------------------------------




SCHEDULE 1 TO CREDIT FACILITY NOTE


LOANS
 
 
 

 

--------------------------------------------------------------------------------




SCHEDULE 2 TO CREDIT FACILTY NOTE


PERMITTED INDEBTEDNESS


None.
 
 
 

 

--------------------------------------------------------------------------------




EXHIBIT A TO CREDIT FACILITY NOTE


FORM OF LOAN NOTICE
 
 
 
 

--------------------------------------------------------------------------------




Loan Notice


Pursuant to the Credit Facility Note dated May 7, 2008 (the “Note”), Document
Security Systems, Inc. hereby requests that Taiko III Corp. advance funds
pursuant to the Note as follows:


Date of request: ___________ ___, 200_


Date receipt of funds is requested: ____________ ___, 200_
(Must be at least two business days from date of request):


Amount requested: $____________________


Individual or entity that shall receive funds:
                            
Address of such individual or entity:
                            
 
                            
 
                            
Contact person of entity:
                            


Purpose(s) for which the funds are requested:





        DOCUMENT SECURITY SYSTEMS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title: 


 
15

--------------------------------------------------------------------------------


 


EXHIBIT B TO CREDIT FACILITY NOTE


FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------


 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of _______ ___, 200___, between DOCUMENT SECURITY SYSTEMS, INC., a New York
corporation (the “Company”), and TAIKO III CORP., a New York corporation (the
“Lender”).
 
This Agreement is made pursuant to the Credit Facility Note, dated as of May 7,
2008, between the Company and the Lender (the “Note”).


The Company and the Holder hereby agree as follows:


1.  Definitions


As used in this Agreement, the following terms shall have the following
meanings:


“Advice” shall have the meaning set forth in Section 6(d).


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the Company’s shares of common stock, par value $0.02 per
share.


“Demand Notice” shall have the meaning set forth in Section 2(a).


“Demand Registration Statement” shall have the meaning set forth in Section
2(a).


“Effective Date” means the date that any Registration Statement is declared
effective by the Commission.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).


“Effectiveness Date” means, with respect to the initial Demand Registration
Statement required to be filed pursuant to Section 2(a), if any, the 150th
calendar day following the date of the Demand Notice described in Section 2(a),
and with respect to any Follow-up Registration Statements which may be required
pursuant to Section 2(c), the 90th calendar day following the date on which a
Follow-up Registration Statement is required to be filed hereunder; provided,
however, that in the event the Company is notified by the Commission that one or
more of the above Registration Statements will not be reviewed or is no longer
subject to further review and comments, the Effectiveness Date as to such
Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates otherwise
required above.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2

--------------------------------------------------------------------------------


 
“Filing Date” means, with respect to the initial Demand Registration Statement
required to be filed pursuant to Section 2(a), the 45th calendar day following
the date of the Demand Notice described in Section 2(a) hereof and, with respect
to any Follow-up Registration Statements which may be required pursuant to
Section 2(c), the earliest practical date on which the Company is permitted by
SEC Guidance to file such Follow-up Registration Statement related to the
Registrable Securities.


“Follow-up Registration Statements” shall have meaning set forth in Section
2(c).


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Indemnified Party” shall have the meaning set forth in Section 5(c).


“Indemnifying Party” shall have the meaning set forth in Section 5(c).


“Losses” shall have the meaning set forth in Section 5(a).


“Majority-in-Interest” means Holders holding, in the aggregate, at least a
majority of the Registrable Securities.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Plan of Distribution” shall have the meaning set forth in Section 2(g).


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


“Registrable Securities” means (i) the shares of Common Stock issued by the
Company pursuant to the conversion rights under the Note and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.
 
3

--------------------------------------------------------------------------------


 
“Registration Statement” means any registration statement in which the
Registrable Securities are required to be included, pursuant to the provisions
of this Agreement, and any additional registration statements contemplated by
Section 2(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Selling Shareholder Questionnaire” shall have the meaning set forth in Section
3(a).


“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.


“Securities Act” means the Securities Act of 1933, as amended.
 
ARTICLE I.  
 
“Trading Day” means a day on which the New York Stock Exchange and/or the
American Stock Exchange is open for trading.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.


2. Registration.
 
(a) Demand Registration Rights. Commencing on the date that the Registrable
Securities are initially issued, the Holders shall have the right, by written
notice to the Company, signed by Holders holding a Majority-in-Interest of the
then outstanding Registrable Securities (“Demand Notice”), to request the
Company to register for resale all of the Registrable Securities included by the
Holders in the Demand Notice under and in accordance with the provisions of the
Securities Act for an offering to be made on a continuous basis pursuant to Rule
415 by filing with the Commission a Registration Statement covering the resale
of such Registrable Securities (“Demand Registration Statement”).  The Demand
Registration Statement required hereunder shall be filed on Form S-3 (except if
the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, then such Registration Statement will be on Form S-1 or
another appropriate form) by the applicable Filing Date. The Company shall use
commercially reasonable efforts to cause the Demand Registration Statement to be
declared effective under the Securities Act after the filing thereof, and in any
event no later than the applicable Effectiveness Date, and shall keep the Demand
Registration Statement continuously effective under the Securities Act until the
earlier of (i) three (3) years after the Effective Date, (ii) such time as all
of the Registrable Securities covered by such Registration Statement have been
publicly sold by the Holders, or (iii) such time as all of the Registrable
Securities covered by such Registration Statement may be sold by the Holders
pursuant to Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company's
transfer agent and the Holders (the time from the effectiveness of a
Registration Statement until the earlier of “(i)”, “(ii)” or “(iii)”, the
“Effectiveness Period”). By 5:00 p.m. (New York City time) on the business day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final Prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).
 
4

--------------------------------------------------------------------------------




(b) Restrictions on Demand Registration. The Company may postpone for up to
thirty (30) days the filing or the effectiveness of a Demand Registration
Statement if the Company reasonably determines that such Demand Registration
Statement would have a material adverse effect on any proposal or plan by the
Company or any of its subsidiaries to engage in any acquisition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer, reorganization or similar transaction; provided, however, that in such
event, the Holders shall be entitled to withdraw such request and, if such
request is withdrawn, such request for demand registration shall not count as a
request for demand registration under Section 2(a) above and the Company shall
pay all Registration Expenses (as defined in Section 4(a) below) in connection
with such registration. The Company may delay the filing or effectiveness of a
Demand Registration Statement hereunder only once in any twelve-month period.
Except as otherwise provided in this Section 2(b) and any obligation the Company
may have to file Follow-up Registration Statements, pursuant to Section 2(c),
the Holders shall be limited to one (1) Demand Registration Statement under this
Section 2. provided that the Company maintains the effectiveness of such Demand
Registration Statement for the applicable Effectiveness Period.
 
(c) Continuing Demand Registration Rights. If all of the Registrable Securities
to be included in the Demand Registration Statement filed pursuant to Section
2(a) cannot be so included due to SEC Guidance, and there is not an effective
Registration Statement otherwise covering the Registrable Securities that were
not included in the Demand Registration Statement due to SEC Guidance, then the
Company shall prepare and file by the applicable Filing Date for such
Registration Statement(s), such number of additional Registration Statements
(“Follow-up Registration Statements”) as may be necessary in order to ensure
that all Registrable Securities included by the Holders in the Demand Notice are
covered by an existing and effective Registration Statement. Accordingly, for
example, if shares included in the initial Demand Registration Statement filed
under Section 2(a) are removed from such Registration Statement filed under
Section 2(a) due to SEC Guidance, and SEC Guidance again require shares to be
removed for such newly filed Registration Statement under this Section 2(c),
then the Company will prepare and file additional Registration Statements until
such time as all such required shares are covered by effective Registration
Statements. Any Follow-up Registration Statements to be filed under this Section
shall be for an offering to be made on a continuous basis pursuant to Rule 415,
on Form S-3 (except if the Company is not then eligible to register for resale
the Registrable Securities on Form S-3, then such Follow-up Registration
Statement will be on Form S-1 or another appropriate form). The Company shall
cause such Follow-up Registration Statements to be declared effective under the
Securities Act as promptly as possible after the filing thereof, and in any
event no later than the applicable Effectiveness Date, and shall keep such
Registration Statements continuously effective under the Securities Act during
the Effectiveness Period applicable to each such Follow-up Registration
Statement. By 5:00 p.m. (New York City time) on the business day immediately
following the Effective Date of such Follow-up Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final Prospectus to be used in connection with sales pursuant
to such Follow-up Registration Statement (whether or not such filing is
technically required under such Rule).
 
5

--------------------------------------------------------------------------------




(d)  Company’s Failure to Comply with Certain Obligations. If: (i) any
Registration Statement required to be filed pursuant to Section 2(a) or Section
2(c) is not filed on or prior to the applicable Filing Date; (ii) any
Registration Statement required to be filed pursuant to Section 2(a) or Section
2(c) is not declared effective by the Commission by the Effectiveness Date;
(iii) after the Effective Date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities, for more than twenty (20) consecutive calendar days or
more than an aggregate of thirty (30) calendar days (which need not be
consecutive calendar days) during any 12-month period; or (iv) the Company shall
fail for any reason to satisfy the current public information requirements under
Rule 144 as to the applicable Registrable Securities (any such failure or breach
being referred to as an “Event”, and for purposes of clause (i), (ii) and (iv)
the date on which such Event occurs, and for purpose of clause (iii) the date on
which such 20 or 30 calendar day period, as applicable, is exceeded being
referred to as “Event Date”), then, in addition to any other rights the Holders
may have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Holder an amount in cash, as partial liquidated damages and
not as a penalty, equal to one percent (1%) of the amount of principal and
interest converted pursuant to the Note (the “Conversion Amount”) which is
applicable to any such unregistered Registrable Securities then held by such
Holder. The parties agree that the maximum aggregate liquidated damages payable
to a Holder under this Agreement shall be 10% of the aggregate Conversion Amount
pursuant to the Note. If the Company fails to pay any partial liquidated damages
pursuant to this Section 2(d) in full within seven (7) days after the date
payable, the Company will pay interest thereon at a rate of eighteen percent
(18%) per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holders, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The partial liquidated damages pursuant to the terms hereof
shall apply on a daily pro rata basis for any portion of a month prior to the
cure of an Event.
 
6

--------------------------------------------------------------------------------


 
(e) Piggyback Registration Rights. If, at any time after the Registrable
Securities are initially issued there is not an effective Registration Statement
covering all of the Registrable Securities, the Company shall determine to
prepare and file with the Commission a Registration Statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall send to the Holders a
written notice of such determination at least twenty (20) days prior to the
filing of any such Registration Statement and shall include in such Registration
Statement all Registrable Securities for resale and offer on a continuous basis
pursuant to Rule 415; provided, however, that (i) if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company determines for any reason not to proceed with such
registration, the Company will be relieved of its obligation to register any
Registrable Securities in connection with such registration, (ii) in case of a
determination by the Company to delay registration of its securities, the
Company will be permitted to delay the registration of Registrable Securities
for the same period as the delay in registering such other securities, (iii) the
Holders are subject to confidentiality obligations with respect to any
information gained in this process or any other material non-public information
it obtains, (iv) the Holders are subject to all applicable laws relating to
insider trading or similar restrictions; and (v) if all of the Registrable
Securities of the Holders cannot be so included due to any SEC Guidance, then
the Company may reduce, in accordance with the provisions of Section 2(c)
hereof, the number of securities covered by such Registration Statement to the
maximum number which would enable the Company to conduct such offering in
accordance with the provisions of Rule 415.
 
(f) Cutback Provisions. With respect to any Registration described in Section
2(e) hereof, in the event all of the Registrable Securities cannot be included
in a Registration Statement due to SEC Guidance or underwriter cutbacks, the
Holders agree that the Registrable Securities may be removed from such
Registration Statement as is required by SEC Guidance or underwriter cutbacks
prior to removal of any securities offered for sale by the Company in connection
with a primary offering of its securities (“Company Securities”). Additionally,
unless (i) otherwise agreed to by Holders holding a Majority-in-Interest of the
then outstanding Registrable Securities or (ii) required by any SEC Guidance,
all securities other than the Company Securities shall be removed from any such
Registration Statement prior to the removal of any of the Registrable
Securities.
 
7

--------------------------------------------------------------------------------


 
(g) Plan of Distribution. Each Registration Statement, including a Follow-up
Registration Statement, required hereunder shall contain the Plan of
Distribution in the form attached hereto as Annex A (“Plan of Distribution”)
(which may be modified to respond to comments, if any, received by the
Commission).      
 
3.  Registration Procedures.


In connection with the Company’s registration obligations hereunder, the Company
shall:


(a)  Not less than five (5) Trading Days prior to the applicable Filing Date of
each Registration Statement and not less than one (1) Trading Day prior to the
filing of any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to each Holder copies of
all such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Holders, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to the Holders, to
conduct a reasonable investigation within the meaning of the Securities Act.
Each Holder agrees to furnish to the Company a completed questionnaire in the
form attached to this Agreement as Annex B (a “Selling Shareholder
Questionnaire”) on, or prior to, the earlier of (i) five (5) Trading Days prior
to the Filing Date or (ii) the end of the fourth (4th) Trading Day following the
date on which the Holder receives draft materials in accordance with this
Section.


(b)  (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holder true and complete copies of all correspondence from and to the Commission
relating to a Registration Statement (provided that, the Company may excise any
information contained therein which would constitute material non-public
information if the Holder has not executed a confidentiality agreement with the
Company); and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holder set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.
 
8

--------------------------------------------------------------------------------


 
(c)  If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, then the Company shall file as soon as reasonably
practicable an additional Registration Statement covering the resale by the
Holder of not less than the number of such Registrable Securities.


(d)  Notify the Holder of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all of such information shall
remain confidential to the Holder until such information otherwise becomes
public, unless disclosure by the Holder is required by law; provided, further,
that notwithstanding the Holder’s agreement to keep such information
confidential, the Holder makes no acknowledgement that any such information is
material, non-public information.
 
9

--------------------------------------------------------------------------------


 
(e)  Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.


(f)  Furnish to the Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system need not be furnished in physical form.


(g)  Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to clauses (iii) through (vi) of
Section 3(d).


(h)  Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws (as defined
in Section 4(a) below) of such jurisdictions within the United States as any
Holder reasonably requests in writing, to keep each registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by each
Registration Statement; provided, that, the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject, or file a general consent to service of process
in any such jurisdiction.


(i)  If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the applicable
Registration Statement, which certificates, to the extent permitted by the
Securities Act and the agreement with respect to the transfer of the Registrable
Securities, (i) shall be free of all restrictive legends, and (ii) shall be in
such denominations and registered in such names as such Holder may reasonably
request.


(j)  Upon the occurrence of any event contemplated by Section 3(d), as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 3(k) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial liquidated damages otherwise
required pursuant to Section 2(d), for a period not to exceed sixty (60)
calendar days (which need not be consecutive days) in any twelve (12) month
period.
 
10

--------------------------------------------------------------------------------


 
(k)  Comply with all applicable rules and regulations of the Commission.


(l)  The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares. During any
periods that the Company is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within three (3) Trading Days of the
Company’s request, any liquidated damages that are accruing at such time as to
the Holder shall be tolled, and any Event that may otherwise occur solely
because of such delay shall be suspended as to such Holder only, until such
information is delivered to the Company.


4.   Registration Expenses.


(a)  All fees and expenses incident to the performance of or compliance with
this Agreement by the Company (“Registration Expenses”) shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
auditors) (A) with respect to filings made with the Commission, (B) with respect
to filings required to be made with any Trading Market on which the Common Stock
is then listed for trading, (C) in compliance with applicable state securities
laws (“Blue Sky laws”) reasonably agreed to by the Company in writing
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities) and (D) if not previously paid by the Company in
connection with any filing by the Company, with respect to the initial filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with the FINRA pursuant to NASD Rule 2710,
so long as the broker is receiving no more than a customary brokerage commission
in connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions or, except as otherwise
provided in this Agreement, for any legal fees or other costs of the Holders.
 
11

--------------------------------------------------------------------------------


 
(b)  In connection with the filing of any Registration Statement in which
Registrable Securities are included, the Company shall be required to pay fees
and disbursements of one (1) special legal counsel to represent the Holders, to
be selected by Holders holding a Majority-in-Interest of the Registrable
Securities included in such Registration Statement; provided, however, that the
Company’s obligations under this Section 4(b) shall not exceed $25,000 with
respect to any Registration Statement.


5.   Indemnification.


(a)  Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, shareholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated in Section 6(d). The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.
 
12

--------------------------------------------------------------------------------


 
(b)  Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in such Registration Statement or such Prospectus or (ii) to the
extent that such information relates to such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or in any amendment or supplement thereto or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(d).
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.
 
13

--------------------------------------------------------------------------------


 
(c)  Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that, the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.


Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.


(d)  Contribution. If the indemnification under Section 5(a) or Section 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.
 
14

--------------------------------------------------------------------------------


 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.


The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.  Miscellaneous.


(a)  Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement. The Company
and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.


(b)  No Piggyback on Demand Registration Statements. Except as set forth on
Annex C attached hereto, neither the Company nor any of its security holders
(other than the Holders in such capacity pursuant hereto) may include securities
of the Company in any Demand Registration Statements other than the Registrable
Securities.
 
15

--------------------------------------------------------------------------------


 
(c)  Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.


(d)  Discontinued Disposition. Discontinued Disposition. By its acquisition of
Registrable Securities, each Holder agrees that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Section
3(d)(iii) through (vi), such Holder will forthwith discontinue disposition of
such Registrable Securities under a Registration Statement until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed. The
Company will use its best efforts to ensure that the use of the Prospectus may
be resumed as promptly as is practicable. The Company agrees and acknowledges
that any periods during which the Holder is required to discontinue the
disposition of the Registrable Securities hereunder shall be subject to the
provisions of Section 2(d).


(e)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders
holding a Majority-in-Interest of the then outstanding Registrable Securities.
If a Registration Statement does not register all of the Registrable Securities
pursuant to a waiver or amendment done in compliance with the previous sentence,
then the number of Registrable Securities to be registered for each Holder shall
be reduced pro rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from such
Registration Statement. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder or some Holders and that does not directly
or indirectly affect the rights of other Holders may be given by such Holder or
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the first sentence of this Section 6(e).


(f)  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Note.


(g)  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities. Each Holder
may assign its respective rights hereunder to any Person(s) to whom such Holder
transfers any of its Registrable Securities.


(h)  No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except as set forth on Annex C, the Company has not
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.
 
16

--------------------------------------------------------------------------------


 
(i)  Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


(j)  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Note.


(k)  Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.


(l)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


(m)  Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.


(n)  Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.


17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 

       
DOCUMENT SECURITY SYSTEMS, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Patrick White   Title: Chief Executive Officer 


       
TAIKO III CORP.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert T. Girards   Title: President 



18

--------------------------------------------------------------------------------


    

Annex A


Plan of Distribution


The Holder and any of its pledgees, assignees and successors-in-interest
(collectively, the “Selling Stockholders”) may, from time to time, sell any or
all of their shares of common stock on the American Stock Exchange or any other
stock exchange, market or trading facility on which the shares are traded or in
private transactions. These sales may be at fixed or negotiated prices. A
Selling Stockholder may use any one or more of the following methods when
selling shares:
 

·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·  
privately negotiated transactions;

 

·  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·  
a combination of any such methods of sale; or

 

·  
any other method permitted pursuant to applicable law, other than the settlement
of short sales.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD IM-2440-1.
 

--------------------------------------------------------------------------------


 
In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions; provided, however, the Selling Stockholders may
not engage in short sales of the common stock in the course of hedging the
positions they assume. The Selling Stockholders may not sell shares of the
common stock short and deliver these securities to close out their short
positions, and may not loan or pledge the common stock to broker-dealers that in
turn may sell these securities. The Selling Stockholders may enter into option
or other transactions with broker-dealers or other financial institutions or the
creation of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) two years
after the date is declared effective, (ii) such time as all of the securities
covered by this prospectus have been publicly sold by the Selling Stockholders,
or (iii) such time as all of securities covered by this prospectus may be sold
by the Selling Stockholders pursuant to Rule 144. The resale shares will be sold
only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
 
 
2

--------------------------------------------------------------------------------

 
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).
 
3

--------------------------------------------------------------------------------




Annex B
 
DOCUMENT SECURITY SYSTEMS, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Document Security Systems, Inc., a New York corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1. Name.
 

 
(a)
Full Legal Name of Selling Securityholder

 

       

 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

       

 

--------------------------------------------------------------------------------



 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

       



2. Address for Notices to Selling Securityholder:



           
Telephone:
 
Fax:
 
Contact Person:
 

 
3. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes o      No o
 

 
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes o      No o
 

 
Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

 
(c)
Are you an affiliate of a broker-dealer?

 
Yes o      No o
 

 
(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes o      No o
 

 
Note:
If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
 
2

--------------------------------------------------------------------------------




4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Note.
 

 
(a)
Type and Amount of other securities of the Company beneficially owned by the
Selling Securityholder:

 

           

 
5. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

           



 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

      Date:                     Beneficial Owner:                      
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title: 

 
 
3

--------------------------------------------------------------------------------


 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




 


4

--------------------------------------------------------------------------------


 
EXHIBIT C TO CREDIT FACILITY NOTE


FORM OF CONVERSION NOTICE
 
 
 
 

--------------------------------------------------------------------------------




Conversion Notice


Pursuant to the Credit Facility Note dated May 7, 2008 (the “Note”),
______________ hereby requests the conversion of all or a portion of the
outstanding principal amount of the Note and accrued interest thereon into
shares of Document Security Systems, Inc. (“Shares”) to be issued to as follows:


Date of Event of Default: _________ ____, 200_


Date of Conversion Request: _______ ____, 200_


Total Outstanding Principal Amount and Accrued Interest: $_________________


Amount to be Converted: $__________________


Name in which Certificate for shares is to be issued:
                            
Address of Delivery of Certificate:
                            
 
                            
 
                            
Contact person of Entity:
                            

 
 

        By:      

--------------------------------------------------------------------------------

Name:   Title: 

 
 
6

--------------------------------------------------------------------------------


 